Title: To George Washington from Tobias Lear, 6 October 1791
From: Lear, Tobias
To: Washington, George



Sir,
Philadelphia October 6th 1791.

I was this day honored with your letter of the 2nd Instant with its enclosures.
In future I shall write only by the post of Wednesday & friday; unless something special should occur in which case I shall request the Post Master at Alexandria to forward it to Mount Vernon.
I enclose the two french letters with their translations. Finding that the letter from Mess[r]s Triol Roux & Co. was respecting a debt due from the U.S. I thought it would be proper to lay it before the Secretary of the Treasury as it would undoubtedly come under his inspection. I, therefore, shewed it to him, and, at his request, left the copy of the memorial mentioned & enclosed in that letter, in his hands, to peruse, as it was too lengthy to be translated for this post. The letter does not say anything of the merits of the case; but the Secretary observed, that he concluded it must relate to some of the old continental money which he supposed these persons were possessed of; and that he would pay attention to the subject. When I have the honor to write to you again, the memorial & translation shall be enclosed.
By the post of this day I received a letter from Major L’Enfant requesting that I would call upon the engraver & see when he expected to have some engravings of the City struck off. I did so, and was much surprized & mortified to be informed by him, that he had not been able to get the copper prepared for engraving ’till two days ago, and that it would therefore be impossible for him to have a single plate struck off ’till the last of the month. I told him, in very strong terms, the great disappointment, and perhaps detriment, which this circumstance would occasion. He said he was fully sensible of it, and exceedingly concerned about it; but that there was no fault on his part. He had spared no pains nor means in his power to get the plate prepared for engraving in due season; but all was ineffectual—The person who was to

do it had disappointed him from time to time, ’till two days ago, and this was the sole cause of his delay.
I have written to Major L’Enfant on the subject, and enclosed a letter for him from the Engraver. As Major L’Enfant, in his letter to me, expresses a very earnest wish that they might be struck off, before the sale, if they should be done in almost any manner, I intend seeing the Engraver again in the Morning, and shall use all the arguments I am master of, to engage him to get some Off, in any manner, before that time, if the thing is possible. Why this delay in preparing the Sheet of Copper, which does not appear to me to be a work of time, I cannot see.
In my last letter I had the honor to mention the french Minister’s intention respecting his tour to the southward, so far as he could determine in the matter at that time. Should he fix upon going I shall undoubtedly know it & will not fail to give you information thereof.
The family are well. Mrs Lear & Major Jackson unite with me in respects & best wishes as due. I have the honor to be, with the greatest respect, gratitude & attachment Sir Your Obliged & Obedt Servt

Tobias Lear.

